Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-17 is/are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.

The claimed invention (claim 1 as representative of the independent claims) recites “ A driving method of a display device, comprising: in response to determining that the display device enters a low power consumption state, controlling a light intensity detection component to detect in real time whether the display device is in a strong light environment; in a case where the display device is in the strong light environment, controlling a driver chip to adjust a picture refresh frequency to a first frequency; and in a case where the display device is not in the strong light environment, determining a current gray scale of the display device according to a latest instruction set by a user, determining an optimal refresh frequency according to the current gray scale and a corresponding relationship between a preset gray scale and the optimal refresh frequency, and controlling the driver chip to adjust the picture refresh frequency to the optimal refresh frequency; wherein the first frequency and the optimal refresh frequency each are smaller than a picture refresh frequency of the display device in a normal display state.”
Claim 15 recites similar allowable subject matter.

The following prior arts are representative of the state of the prior art:  
Wang et al, U.S. Patent Publication No. 20180197499 (collecting sensor data, for example light senor data, so as to control display status including brightness, standby, resolution and refresh rate see paragraphs 0066-0067)
Iwaki et al, U.S. Patent Publication No. 20170365461 (controlling gray-scale based on measured light see figures 5A-5D)
Wyatt, U.S. Patent Publication No. 20150194137 (controlling refresh rate during low power period see figures 3-5c)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including in response to determining that the display device enters a low power consumption state, controlling a light intensity detection component to detect in real time whether the display device is in a strong light environment; in a case where the display device is in the strong light environment, controlling a driver chip to adjust a picture refresh frequency to a first frequency; and in a case where the display device is not in the strong light environment, determining a current gray scale of the display device according to a latest instruction set by a user, determining an optimal refresh frequency according to the current gray scale and a corresponding relationship between a preset gray scale and the optimal refresh frequency, and controlling the driver chip to adjust the picture refresh frequency to the optimal refresh frequency; wherein the first frequency and the optimal refresh frequency each are smaller than a picture refresh frequency of the display device in a normal display state.

These features find support at least at figures 1, 6 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-17 are allowed.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nakatani et al, U.S. Patent Publication No. 20030020699 (display device), Atkinson, U.S. Patent No. 5991883 (power conservation method).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Dorothy Harris/Primary Examiner, Art Unit 2625